Case 1:19-cv-25100-DLG Document 3 Entered on FLSD Docket 12/11/2019 Page 1 of 1

AO 440 (Rey. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Southern District of Florida

ALAN WIEGAND and KIMBERLY
SCHULTZ-WIEGAND, Individually and as Personal
Representatives of the Estate of Chloe Wiegand,
deceased minor

 

Plaintiffs)
y.

ROYAL CARIBBEAN CRUISES LTD.

Civil Action No, 1:19-cv-25100-DLG

 

Nee Ne eee ee ee ee ee ee’

Defendant(s}
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) ROYAL CARIBBEAN CRUISES LTD
By Serving Bradley H. Stein, as Registered Agent
1050 Caribbean Way
Miami, FL 33132

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) -— or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R, Civ.
P, 12 (a}(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Michael A. Winkleman, Esq.

Lipcon, Margulies, Alsina & Winkeman, P.A.
One Biscayne Tower

2 South Biscayne Boulevard, Suite 1776
Miami, FL 33131

Tel. (305) 373-3016

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court,

SUMMONS

Date. Dec 11, 2019 s/P. Curtis

Deputy Clerk
Angela E. Noble U.S. District Courts
Clerk of Court

 
